DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
Status of the claims:  Claims 1-9, 12-19, 23-28, 32-38, 40, 47, 49-50, 56, 89-98, 100 are currently pending.
Priority:  This application has PRO 62/024,590 (07/15/2014).
Election/Restrictions
Applicant previously elected without traverse Group I, claims 1-9, 12-17, and 56, in the reply filed on 10/24/2017.  
Applicant also elected the species of X=3; n=4; and sequencing adapter (claim 12).  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claims 3, 13-19, 23-28, 32-38, 40, 47, 49, 50, 56, , 64, 65, 71, 73, 80, 81, 87, 89 and 90 are withdrawn. 
Claims 1, 2, 4-9, 12, and 91-98, 100 of the instant application are under examination.
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Interpretation
The Examiner is interpreting the claims consistent with MPEP 2111 and the Broadest Reasonable Interpretation.  The claim is to a product and the “for synthesizing a sequencing library” language is interpreted as an intended use because it does not modify the structure of the product – see MPEP 2111.02.  The language of “consisting of single-stranded (ss) oligonucleotides” is closed-ended with respect to unrecited elements, which in this case does not allow for other types of oligonucleotides in the claim, however the claim is later modified by “each of which comprises from the 5’ to 3’ direction a 1st sequence region and a 2nd sequence region …” which is open-ended.  The Examiner is interpreting this combined language as limiting the claimed product to only ss oligonucleotides comprising open-ended sequences. The same language is found in independent claim 91 and is interpreted the same therein.
Applicant amended the claims to include the language of “wherein the barcode sequences of the plurality of ss oligonucleotides are synthesized from a mixture of different Xmers with defined sequences” which is being interpreted as a product by process limitation as per MPEP 2113, where product is limited with respect to the structure implied by the process steps.
Claim Rejections - 35 USC § 102
Claims 1, 2, 4-9, 12 and 91-100 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fu et al. (WIPO publication of PCT application WO 2013/130674 A1, published 09-06-2013, effectively filed 02-27-2012; as cited in the IDS).
Applicant persuasively argued withdrawal of the rejection.  This rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-9, 12 and 91-100 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Applicant amended the claims and persuasively argued withdrawal of the rejection.  This rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 91, and 99 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamady et al. (US 20100323348).
Regarding claim 1, Hamady teaches a plurality of oligonucleotides for synthesizing a sequencing library, wherein the plurality of oligonucleotides consists of single-stranded (ss) oligonucleotides ([0027]: single-stranded oligonucleotides), comprising from the 5' to 3' direction a 1st sequence and a 2nd sequence ([0007]: “the barcode is attached to the 5’ end of the primer”; the barcode corresponding to the 1st sequence and the primer corresponding to the 2nd sequence): 
(a) the 1st sequence is a semi-random sequence consisting of (Xmer)n, wherein Xmer is 3-mer, 4-mer, 5-mer, or 6-mer, and n is an integer from 2 to 8, (i.e. “Barcode” in Table 1 on pages 10-55) and 
(b) the 2nd sequence is (i) at least 10 nucleotides in length, (ii) fully or substantially complementary to a target sequence, and (iii) the same among the plurality of oligonucleotides,  
wherein the semi-random sequences of the plurality of ss oligonucleotides are synthesized from a mixture of different Xmers with defined sequences, and  the different Xmers have 2 or more nucleotide differences from each other, (product-by-process; i.e. “Barcode” in Table 1 on pages 10-55) and 
wherein the plurality of ss oligonucleotides comprises at least 100 different 1st  sequences  ([0113]; i.e. Table 1 on pages 10-55).
Response
Applicant amended the claims and pointed to Hamady’s table 1 as including Xmer combinations which are not within the scope of the claims.  As the claims as amended are to a plurality of single-stranded (ss) nucleotides for synthesizing a sequencing library, consisting of single stranded (ss) oligonucleotides … , which excludes oligonucleotides that do not conform to the Xmer structures implied by the product by process aspects of the claim (i.e. SEQ ID NOS: 17 and 73), this distinguishes the cited art.  This rejection is withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12 and 91-100 are rejected under 35 U.S.C. 103 as being unpatentable over Hamady et al. (US 20100323348) in view of Fu et al. (WIPO publication of PCT application WO 2013/130674).
Hamady teaches oligonucleotides comprising error-correcting barcodes and primers which anticipate or render obvious claims 1, 4, 5, 91, and 99 as detailed supra.  Regarding the dependent claims relating to the structure of the barcodes including differing lengths and composition, one of ordinary skill in the art would reasonably consider utilizing well-known error-correcting techniques and sequences and arrive at the claimed invention (i.e. Hamming code words [0097]-[0102]).  Furthermore, one of ordinary skill in the art would consider utilizing well-known sample barcodes as well as molecular barcodes and add them to the oligonucleotide sequence at the 5’ or 3’ ends.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to combine the teaching of Hamady using well-known techniques in the art and arrive at the claimed invention.  Thus, the claims are rejected as obvious.
Response
Applicant amended the claims and pointed to Hamady’s table 1 as including Xmer combinations which are not within the scope of the claims.  As the claims as amended are to a plurality of single-stranded (ss) nucleotides for synthesizing a sequencing library, consisting of single stranded (ss) oligonucleotides … , which excludes oligonucleotides that do not conform to the Xmer structures implied by the product by process aspects of the claim (i.e. SEQ ID NOS: 17 and 73), this distinguishes the cited art.  This rejection is withdrawn.
NEW CLAIM REJECTIONS 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 12, 91-97, and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayushin et al. (Nucleic Acids Research, 1996, Vol. 24, No. 19, pages 3748–3755).
Regarding claim 1, Kayushin teaches (p. 3755):

    PNG
    media_image1.png
    343
    784
    media_image1.png
    Greyscale

where Tri = { AAA, GAA, AAC, GAC, ACT, GCT, ATC, GGT, ATG, GTT, CAG, TAC, 
CAT, TCT, CCG, TGC, CGT, TGG, CTG, TTC }
where (Tri)8 corresponds to the first sequence region of the instant claims with (Xmer)n as (3-mer)8 having 20^8 different sequence regions
and TGG-GGC-AAA-GGG-3’ as the second sequence region.
Regarding claim 2, the oligo “(ii)” has (Tnn)4 which corresponds to the claim’s n=4.
Regarding claims 4 and 5, Tri corresponds to a mixture of 20 Xmers.
rd sequence region that comprises a defined sequence of 3-8 nucleotides, is 5’ to the 2nd sequence region and is the same among the oligos.  Regarding claim 7, depending from claim 6, the sequence 5’ to (Tri)8 is also 5’ to the 1st sequence region.  
Regarding claim 8, depending from claim 6, the sequence ACC-ACG-GTC-3’ corresponds to the 4th sequence region.
Regarding claim 12, the sequence 3’ to (Tri)8 corresponds to the target sequence which is at least 10 nucleotides long of one strand of an at least partially double-stranded sequencing adaptor.
Regarding claim 91, as with claim 1, (Tri)8 corresponds to the first sequence region of the instant claims with (Xmer)n as (3-mer)8 having 20^8 different sequence regions and at least TGG-GGC-AAA-GGG corresponds to the second sequence region.
Regarding claim 92, the oligo “(ii)” has (Tnn)4 which corresponds to the claim’s n=4.
Regarding claims 93 and 94, Tri corresponds to a mixture of 20 Xmers.
Regarding claim 95, the sequence 5’ to (Tri)8 corresponds to the 3rd sequence region that comprises a defined sequence of 3-8 nucleotides, is 5’ to the 2nd sequence region and is the same among the oligos.  Regarding claim 96, the sequence 5’ to (Tri)8 is also 5’ to the 1st sequence region.  
Regarding claim 97, the sequence ACC-ACG-GTC-3’ corresponds to the 4th sequence region.
Regarding claim 100, the sequence 3’ to (Tri)8 corresponds to the target sequence which is at least 10 nucleotides long of one strand of an at least partially double-stranded sequencing adaptor.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 12, and 91-98, 100 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO2013142389) in view of Kayushin et al. (Nucleic Acids Research, 1996, Vol. 24, No. 19, pages 3748–3755). 
Claims 1-2, 4-8, 12, 91-97, and 100 are anticipated by Kayushin as detailed supra and incorporated herein.  One of ordinary skill in the art following the teaching of Schmitt regarding producing SMI tag nucleotides ([0027]) would reasonably consider utilizing known synthetic techniques of generating oligonucleotide libraries such as taught by Kayushin and arrive at the invention of claims 1-2, 4-8, 12, 91-97, and 100 with a reasonable expectation of success.  
Regarding claims 9 and 98, with the limitation of wherein the 5’ terminus of the ss oligonucleotide is phosphorylated, one of ordinary skill in the art following Schmitt and wanting to incorporate oligonucleotide libraries would phosphorylate the 5’ terminus to allow for ligation (Schmitt [0027]: “This may be accomplished through enzymatic ligation or any other method known in the art.”) as is well-known and routine in the art.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in the combination and arrive at the claimed invention.  The claims are rejected as prima facie obvious.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639